Citation Nr: 1811736	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  10-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for rheumatoid arthritis affecting the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran had an initial period of active duty from June 1992 to September 1992, and served on active duty from April 1996 to May 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision dated in April 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which initially assigned a noncompensable disability rating for rheumatoid arthritis affecting the shoulders, elbows, wrists, hands, and ankles. 

In January 2012, the Veteran appeared at a Board hearing before the undersigned. A transcript of that hearing is of record. Additional evidence was submitted in connection with the hearing, accompanied by a waiver of initial RO consideration of the evidence.

In May 2012, October 2014, September 2015, and March 2017 the Board remanded this matter for additional development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). In a December 2012 rating decision, the RO assigned separate evaluations for the following: shoulder limitation of motion with rheumatoid arthritis, zero percent disabling prior to June 15, 2012 and 20 percent disabling thereafter; painful motion of the index finger and long finger, 10 percent disabling effective June 15, 2012; ankle rheumatoid arthritis, zero percent disabling prior to June 15, 2012, and 10 percent disabling thereafter; and wrist rheumatoid arthritis, zero percent disabling prior to June 15, 2012, and 10 percent disabling thereafter. In a December 2012 supplemental statement of the case, the RO additionally assigned an initial noncompensable rating for rheumatoid arthritis of the elbow and an initial noncompensable rating for rheumatoid arthritis of the hand. A June 2015 rating decision granted a separate compensable disability rating of 10 percent for rheumatoid arthritis affecting the left ankle. In an October 2015 rating decision, the RO denied entitlement to a rating in excess of zero percent disabling for rheumatoid arthritis of the left hand and entitlement to a total disability rating due to individual unemployability (TDIU) prior to June 2012. In a March 2017 decision, the Board granted TDIU effective May 7, 2008. 

The Board has considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). However, as noted above the Veteran has already been granted entitlement to TDIU throughout the entire period on appeal. Accordingly, Rice is moot.


FINDINGS OF FACT

1. The Veteran's rheumatoid arthritis affecting his left hand has been manifested by pain and limited motion of the left hand digits, but has not included compensable limitation of motion.

2. Since May 22, 2017, the Veteran's left thumb has been manifested by limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial disability rating in excess of 10 percent for rheumatoid arthritis affecting the left hand have not been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321 (b)(1), 4.71a, Diagnostic Codes 5104-5230 (2017).

2. Since May 22, 2017, the criteria for a separate compensable rating of 10 percent for limitation of motion for the left thumb have been met. 38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321 (b)(1), 4.71a, Diagnostic Code 5228 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated August 2008 and May 2012. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are related considerations. For the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal, and carpal joints of the upper extremities are considered groups of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Since the Veteran timely appealed the rating initially assigned for his left hand disability, the Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). Where entitlement to compensation has already been established and an increase in the disability rating is at issue as is the case for sinusitis, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).
     
The Board notes that the Veteran is separately rated for rheumatoid arthritis of the right hand, as well as separate compensable ratings for the long, index, and ring left fingers. The Veteran's service connected rheumatoid arthritis clearly affects his left hand and fingers, as reflected in the record, but the ratings as presently assigned are confusing.

Musculoskeletal disabilities of the hands under38 C.F.R. § 4.71a are based on amputation or loss of use of the hands (see Diagnostic Codes 5104 to 5111), amputation of all or part of one or more fingers (see Diagnostic Codes 5128 to 5156), ankylosis (complete loss of movement) in one or more fingers (see Diagnostic Codes 5216 to 5227), or loss of some range of motion in one or more of the fingers (Diagnostic Codes 5228-5230). 

Under Diagnostic Code 5229, for disabilities of the index or long finger resulting in limitation of motion, a 10 percent is warranted when there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees. Under Diagnostic Code 5230, for disabilities of the ring or little finger, no compensable disability rating is permitted on a schedular basis. Pursuant to DC 5228, a noncompensable disability rating is warranted for limitation of motion of the thumb with a gap of less than 1 inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 38 C.F.R. § 4.71a, DC 5228. A 10 percent disability rating is warranted for limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. Id. A maximum schedular 20 percent disability rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. Id. 

Note (4) under the criteria for Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand indicates the following regarding evaluation of ankylosis of the thumb: If both the carpometacarpal and interphalangeal joints are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, the condition should be evaluated as amputation at metacarpophalangeal joint or through proximal phalanx. 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note 4. If both the carpometacarpal and interphalangeal joints are ankylosed, the condition should be evaluated as unfavorable ankylosis, even if each joint is individually fixed in a favorable position. Id. If only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as unfavorable ankylosis. Id.  Finally, if only the carpometacarpal or interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, the condition should be evaluated as favorable ankylosis. Id.  

At present, the Veteran is service connected for rheumatoid arthritis with limitation of the long finger left hand rated as 10 percent disabling, thumb of left hand rated as 10 percent disabling, index finger of left hand rated as 10 percent disabling, and ring and little finger of the left hand rated as 10 percent disabling. However, the record is clear in demonstrating that the Veteran's rheumatoid arthritis has not resulted in amputation or loss of use of either hand, or any of the fingers in whole or in part, or in ankylosis (complete loss of movement) in any of the fingers. As such, the only logical conclusion is that the service connected effect of rheumatoid arthritis of the left hand is that of limitation of motion of one or more fingers, the only remaining ratable manifestation.

In written statements of record, the Veteran asserts the current rating evaluations do not accurately reflect the severity of his rheumatoid arthritis of the left hand. At his January 2012 hearing, the Veteran, his wife, and his son testified that the Veteran experienced incapacitation, swelling, pain, and joint stiffness as a result of his rheumatoid arthritis.

A June 2012 VA examination report confirmed left hand rheumatoid arthritis. The Veteran reported he was unable to write or hold anything as a result of his left hand arthritis. The examiner noted painful motion for the left ring, little, index, and long finger but did not find a gap between the thumb pad and fingers. A gap between the left fingertips and the proximal transverse crease for the left hand was not noted. Finally, the examiners opined there were no other present left hand deformities and noted the left hand as normal. 

At a May 22, 2017 VA examination, the examiner confirmed diagnosis of left hand rheumatoid arthritis. The Veteran reported flare ups of the left hand as painful, swollen, and hot with functional limitation including inability to write more than a paragraph, hold small objects, or put things together. The examiner noted the Veteran's left hand to be normal and measured the range of motion of all left hand digits as within normal extension and flexion range. The examiner also noted no gap between the pad and thumb of the left had nor a gap between the finger and proximal transverse crease of the left hand. No pain or additional functional loss was recorded. The left hand grip strength measured normal, and the left hand had no ankylosis. After repetitive use, the examiner noted functional loss of the left hand, specifically pain, fatigue, weakness, lack of endurance, incoordination, and difficulty grasping or holding objects. The examiner noted that range of motion and functional loss fluctuated as a result of rheumatoid arthritis. 

An August 2017 addendum opinion reflects the examiner found painful motion in the Veteran's left thumb, index, and middle finger. The gap between the thumb and fingers measured 2.5 to 3 centimeters, and the gap of both the index and long finger and transverse crease of the hand measured 3 centimeters. 

Medical treatment records reflect a diagnosis of general hand arthritis for the entire appeal period but do not specify severity, joints involved, or range of motion. 

The Veteran's left hand rheumatoid arthritis is manifested by painful motion of the index, long, middle, ring, little, and thumb digits, with a gap between the fingers and the transverse crease of the palm for the left index and long finger of 3 centimeters and a gap between the thumb and fingers of less than one inch to one inch. Additional symptoms of rheumatoid arthritis in the left hand included swelling and less movement than normal.

Based on the evidence of record, the Board finds that increased ratings are not warranted in this case based on the limitation of motion criteria under Diagnostic Codes 5229. The Veteran complained of loss of function in his left hand during the May 2017 VA examination, but had no demonstrable loss of grip strength and normal range of motion. Even with consideration of all relevant functional factors, it is clear that a rating in excess of 10 percent is not warranted for the left digits as the Veteran does not manifest compensable limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5230. The schedular criteria do not provide a compensable rating based on limitation of motion of these fingers, regardless of the extent of the limitation. A compensable rating for a digit requires amputation, or the functional equivalent thereof. 38 C.F.R. § 4.41a, Diagnostic Code 5155, 5156. The Veteran clearly does not manifest the functional equivalent of amputation; range of motion of the fingers was full throughout the claims period. The Veteran is therefore in receipt of the highest possible schedular rating for the service connected rheumatoid arthritis of the left hand. 

With respect to the thumb, the Veteran demonstrated a gap of one inch to greater than one inch between the thumb pad and the fingers as noted by the August 2017 addendum opinion, which as detailed earlier, warrants a separate compensable rating of 10 percent and no higher under Diagnostic Code 5228. As such, the Board finds that a separate compensable rating of 10 percent is warranted and effective the date of the examination reflecting the necessary rating criteria, May 22, 2017.

The Board has considered the other criteria pertaining to the fingers, but notes that higher ratings under Diagnostic Codes 5216-5227 require a finding of ankylosis. There is no evidence that the Veteran has had ankylosis in any of his digits at any time during the appeal period. The record documents the Veteran's complaints of joint pain and limited motion, but it is clear he has retained some useful motion of his fingers. Therefore, ankylosis is not present and Diagnostic Codes 5216-5227 are not for application. 

Inasmuch as the Board has determined that the Veteran's disability rating for his left hand is based on the limitation of motion of the index, long, middle, ring, and little fingers, the existence of both the currently assigned 10 percent/noncompensable rating for "rheumatoid arthritis, thumb left hand (previously evaluated as rheumatoid arthritis of bilateral hands)" and the 10 percent ratings listed as "limitation of motion, of the long finder, left hand", "limitation of motion of the index finger, left hand", and "limitation of motion of ring and little finger, left hand" are inappropriate. See 38 C.F.R. § 4.14. The rating should be redesignated as two separate ratings for rheumatoid arthritis of the left hand, with a 10 percent rating assigned to the left hand based on the limitation of motion of the index, long, middle, ring, and little fingers and a 10 percent rating assigned for limitation of motion of the left thumb. 

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).


ORDER

Entitlement to a disability rating of 10 percent, and no higher, for rheumatoid arthritis of the left hand is granted.

Entitlement to a separate compensable rating of 10 percent for limitation of motion of the left thumb is granted, to the laws and regulations governing the award of monetary benefits.
 


____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


